In an action to impress an equitable mortgage upon real property owned by the defendant, the plaintiff Commissioner of Social Services of Suffolk County, appeals from so much of an order of the Supreme Court, Suffolk County, dated August 16, 1976, as: (1) granted defendant’s motion to dismiss the complaint; and (2) directed the cancellation of a lis pendens. Order affirmed insofar as appealed from, with $50 costs and disbursements. Section 360 of the Social Services Law does not authorize the relief requested herein. Martuscello, J. P., Rabin, Cohalan and Hawkins, JJ., concur.